PURCHASE AGREEMENT
 


THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 3rd day of September,
2008, by and among Sahara Media, Inc., a Delaware corporation (the “Company”),
and Cheryl Keeling (“Investor”).


Recitals


A.           The Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended;


B.           The Investor wishes to purchase from the Company, and the Company
wishes to sell and issue to the Investor, upon the terms and conditions stated
in this Agreement, a debenture in the principal amount of $100,000, bearing
interest at the rate of 10% per annum, in the form attached hereto as Exhibit A
(the “Debenture”); and


C.           The Company shall issue to the Investor, concurrently with the sale
and issuance of the Debenture, upon the terms and conditions of this Agreement,
the Additional Consideration Shares as described in 2(b) hereof.


In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.           Definitions.  In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:


“Additional Consideration Shares” has the meaning set forth in Section 2(b).


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.


“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.


“Closing” has the meaning set forth in Section 3.


“Closing Date” has the meaning set forth in Section 3.
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


“Debenture” has the meaning set forth in recitals.


“Escrow Agreement” means the escrow agreement, in the form of Exhibit B hereto,
dated as of the date hereof, among the Company, the Investor, and Sichenzia Ross
Friedman Ference LLP, as escrow agent (the “Escrow Agent”).


“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company taken as a whole, or (ii) the ability of
the Company to perform its obligations under the Transaction Documents.


“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.


“Purchase Price” means $100,000.


“Securities” means the Debenture and the Additional Consideration Shares.


“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person


“Transaction Documents” means this Agreement and the Debenture.


“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.


2.           Purchase and Issuance of the Debenture and Issuance of Additional
Consideration Shares.


(a)           Subject to the terms and conditions of this Agreement, on the
Closing Date the Investor shall purchase, and the Company shall sell and issue
to the Investor, the Debenture in the original principal amount of $100,000 in
exchange for the Purchase Price.


(b)           Subject to the terms and conditions of this Agreement, on the
Closing Date the Company shall issue to the Investor 50,000 shares of common
stock. The issuance described in the above shall be referred to as “Additional
Consideration Shares”. The Investor shall have piggy-back registration rights
with respect to the Additional Consideration Shares, subject to the applicable
rules and regulations and interpretations of the SEC, including, without
limitation, Rule 415 under the 1933 Act, until and unless such shares may be
sold pursuant to Rule 144 under the 1933 Act.
 
 
 
2

--------------------------------------------------------------------------------

 

 
3.           Closing.  Within one Business Day of the date of executing this
Agreement, the Investor shall wire to the Escrow Agent in same day funds the
Purchase Price and the Company shall instruct the Escrow Agent to release the
Purchase Price and make such other payment(s) as the Company may instruct
(“Closing” or “Closing Date”), and within two days of the receipt of Purchase
Price, the Company shall deliver or cause the delivery of (a) a certificate
representing the Debenture, registered in the name of the Investor in the
principal amount equal to the Purchase Price for the Investor and (b) a
certificate representing the Additional Consideration Shares, registered in the
name of the Investor.  The Closing shall occur upon confirmation that the
conditions to Closing in Section 6 hereof have been satisfied.  The Closing of
the purchase and sale of the Debenture and the issuance of the Additional
Consideration Shares shall take place at the offices of Sichenzia Ross Friedman
Ference LLP, 61 Broadway, New York, NY 10006.


4.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investor that:


4. 1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own its
properties.  The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and could not
reasonably be expected to have a Material Adverse Effect.  The Company does not
have any Subsidiaries.


4.2           Authorization.  The Company has full power and authority and has
taken all requisite action on the part of the Company, its officers, directors
and stockholders necessary for (i) the authorization, execution and delivery of
the Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Securities.  The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.


4.3           Valid Issuance.  The Debenture and the Additional Consideration
Shares have been duly and validly authorized and, when issued and paid for
pursuant to this Agreement, will be validly issued, fully paid and
nonassessable, and shall be free and clear of all encumbrances and restrictions
(other than those created by the Investor), except for restrictions on transfer
set forth in the Transaction Documents or imposed by applicable securities
laws.  The Company has  shall  reserved a sufficient number of shares for
issuance of the Additional Consideration Shares, free and clear of all
encumbrances and restrictions, except for restrictions on transfer set forth in
the Transaction Documents or imposed by applicable securities laws.


4.4           Use of Proceeds.  The net proceeds of the sale of the Debenture
hereunder shall be used by the Company for working capital.


4.5           No Conflict, Breach, Violation or Default.  The execution,
delivery and performance of the Transaction Documents by the Company and the
issuance and sale of the Securities will not conflict with or result in a breach
or violation of any of the terms and provisions of, or constitute a default
under (i) the Company’s Articles of Incorporation or the Company’s Bylaws, both
as in effect on the date hereof, or (ii) any statute, rule, regulation or order
of any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of its assets or properties.
 
 
 
3

--------------------------------------------------------------------------------

 

 
4.6           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, or the Investor for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company, other than a
commission in the amount of 10% of the Purchase Price, and a non-accountable
expense allowance in the amount of 3% of the Purchase Price, to be paid to John
Thomas Financial, Inc.


4.7           No Directed Selling Efforts or General Solicitation.  Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.


4.8           Private Placement.  The offer and sale of the Securities to the
Investor as contemplated hereby is exempt from the registration requirements of
the 1933 Act.




5.           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company that:


5.1           Organization and Existence.  Investor is a validly existing
corporation, limited partnership or limited liability company and has all
requisite corporate, partnership or limited liability company power and
authority to invest in the Securities pursuant to this Agreement.


5.2           Authorization.  The execution, delivery and performance by
Investor of the Transaction Documents to which Investor is a party have been
duly authorized and will each constitute the valid and legally binding
obligation of such Investor, enforceable against Investor in accordance with
their respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.


5.3           Purchase Entirely for Own Account.  The Securities to be received
by Investor hereunder will be acquired for Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws.  Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time.  Investor is not a broker-dealer
registered with the SEC or an entity engaged in a business that would require it
to be so registered.


5.4           Investment Experience.  Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.


5.5           Disclosure of Information.  Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the
Securities.  Neither such inquiries nor any other due diligence investigation
conducted by such Investor shall modify, amend or affect Investor’s right to
rely on the Company’s representations and warranties contained in this
Agreement.


 
5.6           Restricted Securities.  Such Investor understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the 1933 Act only in certain limited circumstances. Such Investor understands
that the Company is under no obligation to register any of the Securities under
the 1933 Act other than as set forth in Section 2(b) of this Agreement.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
5.7           Legends.  It is understood that, except as provided below,
certificates evidencing the Securities may bear the following or any similar
legend:


(a)                      “The securities represented hereby may not be
transferred unless (i) such securities have been registered for sale pursuant to
the Securities Act of 1933, as amended, (ii) such securities may be sold
pursuant to Rule 144, or (iii) the Company has received an opinion of counsel
reasonably satisfactory to it that such transfer may lawfully be made without
registration under the Securities Act of 1933 or qualification under applicable
state securities laws.  Notwithstanding the foregoing, the securities may be
pledged in connection with a bona fide margin account secured by the
securities.”


(b)                      If required by the authorities of any state in
connection with the issuance of sale of the Securities, the legend required by
such state authority.


5.8           Accredited Investor.  Investor is an accredited investor as
defined in Rule 501(a) of Regulation D, as amended, under the 1933 Act.


5.9           No General Advertisement.  Investor did not learn of the
investment in the Securities as a result of any public advertisement, article,
notice or other communication regarding the Securities published in any
newspaper, magazine or similar media or broadcast over television, radio or
internet or presented at any seminar or other general advertisement.


5.10                      Brokers and Finders.  No Person will have, as a result
of the transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or the Investor for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor, except as set forth
in Section 4.6.


5.11                      Patriot Act.  Neither Investor nor any of its
Affiliates has been designated, and is not owned or controlled, by a “suspected
terrorist” as defined in Executive Order 13224.  None of the cash used to fund
any portion of the Purchase Price has been derived from any activity that could
cause the Company to be in violation of the United States Bank Secrecy Act, the
United States International Money Laundering Control Act of 1986 or the United
States International Money Laundering Abatement and Anti-Terrorist Financing Act
of 2001.


6.  Conditions to Closing.


6.1           Conditions to the Investor’s Obligations. The obligation of
Investor to purchase the Debenture at the Closing is subject to the fulfillment
to Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by Investor:


(a)           The representations and warranties made by the Company in Section
4 hereof qualified as to materiality shall be true and correct at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, the representations and warranties made by the Company in Section 4 hereof
not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date.  The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.
 
 
5

--------------------------------------------------------------------------------

 
 

 
(b)           The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.


(c)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.


(d)           The Company shall have entered into the Debenture and the Company
and the Escrow Agent shall have entered into the Escrow Agreement.


(e)           The Company shall have delivered the Debenture to the Investor.


6.2           Conditions to Obligations of the Company. The Company’s obligation
to sell and issue the Debenture and issue the Additional Consideration Shares at
the Closing is subject to the fulfillment to the satisfaction of the Company on
or prior to the Closing Date of the following conditions, any of which may be
waived by the Company:


(a)           The representations and warranties made by the Investor in Section
5 hereof (the “Investment Representations”), shall be true and correct in all
material respects when made, and shall be true and correct in all material
respects on the Closing Date with the same force and effect as if they had been
made on and as of said date.  The Investor shall have performed in all material
respects all obligations and covenants herein required to be performed prior to
the Closing Date.


(b)           The Investor and the Escrow Agent shall have entered into the
Escrow Agreement.


(c)           The Investor shall have delivered the Purchase Price to the Escrow
Agent.




7.           Survival and Indemnification.


7.1  Survival.  The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.


7.2  Indemnification.  The Company agrees to indemnify and hold harmless the
Investor and its Affiliates and their respective directors, officers, employees
and agents from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents and will reimburse any such Person for all such
amounts as they are incurred by such Person; unless such action is based upon a
breach of such Investor’s representations, warranties or covenants under the
Transaction Documents which causes a material adverse effect on the Company or
any conduct by such Investor which constitutes fraud, gross negligence, willful
misconduct or malfeasance related to the transactions contemplated by the
Transaction Documents,


7.3  Conduct of Indemnification Proceedings.  Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 7.2, such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is materially prejudiced by such failure to notify.  In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them.  The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Company shall indemnify and hold harmless such
Indemnified Person from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment.  Without the prior written
consent of the Indemnified Person, which consent shall not be unreasonably
withheld, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.
 
 
 
6

--------------------------------------------------------------------------------

 

 
8.           Miscellaneous.


8.1           Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investor,
as applicable, provided, however, that Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a private transaction without
the prior written consent of the Company, after notice duly given by Investor to
the Company provided, that no such assignment or obligation shall affect the
obligations of Investor hereunder.  The provisions of this Agreement shall inure
to the benefit of and be binding upon the respective permitted successors and
assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.


8.2           Counterparts; Faxes.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.


8.3           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


8.4           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one Business Day after
delivery to such carrier.  All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:


If to the Company:       Sahara Media, Inc.,
       75 Franklin Street, Second Floor
       New York, New York 10013






With a copy to:            Marc Ross, Esq.
                     Sichenzia Ross Friedman Ference LLP
       61 Broadway, New York, New York 10006




If to the Investor, to the address set forth on the signature page.


8.5           Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith. In the event that legal proceedings are
commenced by any party to this Agreement against another party to this Agreement
in connection with this Agreement or the other Transaction Documents, the party
or parties which do not prevail in such proceedings shall severally, but not
jointly, pay their pro rata share of the reasonable attorneys’ fees and other
reasonable out-of-pocket costs and expenses incurred by the prevailing party in
such proceedings.


8.6           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investor.  Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Securities purchased under this Agreement at the time outstanding,
each future holder of all such Securities, and the Company.
 
 
 
7

--------------------------------------------------------------------------------

 
 

 
8.7           Publicity.  Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Company or the Investor without the prior consent of the Company (in the
case of a release or announcement by the Investor) or the Investor (in the case
of a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investor, as the case may
be, shall allow the Investor or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance.


8.8           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.


8.9           Entire Agreement.  This Agreement (including all Exhibits hereto)
and the Debenture constitute the entire agreement among the parties hereof with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof.


8.10                      Further Assurances.  The parties shall execute and
deliver all such further instruments and documents and take all such other
actions as may reasonably be required to carry out the transactions contemplated
hereby and to evidence the fulfillment of the agreements herein contained.


8.11                      Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.


[signature page follows]
 
 
 
 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 

The Company:     SAHARA MEDIA, INC.          
 
By:
/s/ Philmore Anderson IV       Name:  Philmore Anderson IV       Title:    Chief
Executive Officer          

 

 The Investor:                 
 
By:
/s/ Cheryl Keeling       Name        Title           

 
Aggregate Purchase Price:  $100,000
Principal Amount of Debenture:  $100,000







 
 
9